Case 19-05831-LA11     Filed 01/25/21   Entered 01/25/21 16:30:02    Doc 178   Pg. 1 of 1




                           TENTATIVE RULING

                  ISSUED BY JUDGE LOUISE DECARL ADLER


 Debtor:      DANA AARON LINETT
 Number:      19-05831-LA11

 Hearing:     02:30 PM Thursday, January 28, 2021

 Motion:    CREDITOR'S APPROVAL OF DISCLOSURE STATEMENT IN CH. 11 PLAN
 FILED BY THOMAS B. GORRILL ON BEHALF OF BARBARA LINETT. (Fr 12/17/20)



 MATTER CONTINUED TO FEB. 4, 2021 at 2:00 p.m. per stipulation requesting
 continuance. Appearances excused at today' hearing.

 If parties are amenable to going to mediation on plan terms, please submit stipulation
 requesting a further continuance of this hearing and agreement to go to mediation. If
 the parties do not have a preferred mediator, contact the courtroom deputy to obtain
 list of mediators on the Mediation Panel.
